Title: To Thomas Jefferson from John Garland Jefferson, 27 April 1793
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Goochland April 27. 1793.

Your favor of the 14. instant, I received yesterday. It gives me real pleasure to find that my efforts meet with your approbation. And as this is an object I have ever had in view; so through life, will it prove a powerful stimulus to close application, and whatever may be best suited to procure your esteem and entire confidence. I have not yet determined in what courts I shall practice. This is a matter I have defered till I coud get your opinion, and counsel. It is you my dear Sir, by whom I am to be govened. I have however, thus far determined; that if you do not recommend some other place, I intend to board in some private family between Petersburg, and Richmond; to practice in the Districts of these courts, or of Petersburg, Brunswick, Lunenburg &c. and the county courts adjoining the place where I shall reside. I shall still adhere to this plan if approved by you, if not, I am willing to change it for a better. I am come to that part of your letter where you refer me to Colo. Bell, for my spring supply. It has ever been my wish to put you to as little inconvenience as possible. I therefore embrace with chearfulness, your proposition, but let me first suggest  to you, a method, more agreeable to me, if equally so to you, and I trust if it shall appear to be as little, or less inconvenient, you will come into it. The Gentleman with whom I live, is a merchant of a considerable capital. He imports his goods from London; Colo. Bell gets his from Richmond. Added to this the carriage to this place, is much less than the carriage to Charlottesville, so I may with reason suppose that goods may be had here, on much better terms, than there. I may even say with propriety, that Mr. Shelton can afford to sell goods almost as cheap as Mr. Bell can get them himself. Besides, the difficulty of getting to Charlottesville, is almost insurmountable. I have tryed to get to almost every D. court held in Charlottesville, and have effected it in but instance. Mr. Shelton has solicited me to deal with him. He will expect no payment till the fall. Then he will take country produce at the price it sells at in Richmond. I shall keep the letter you were so good as to give me to Colo. Bell till I know your mind. In my wish to deal with Mr. Shelton, I consult your interest as well as mine. Mr. Shelton expects payment for board quarterly. He agreed on this account, to board me for less. One quarter next month is due. In this I hope you can accomodate me, especially as it is but small. My occasion also for about five pounds is great. Three or four pounds, I mentioned in my letter to you, I was indebted in their neighbourhood. Nothing but the expectation of a supply of money this spring, coud have induced me to incur this little debt, tho for necessaries; all I want besides this, and the five pounds for board, is enough to pay my shoemakers, taylors &c. As to pocket money, I want none. I shall be glad to hear from you as soon as possible. In the mean time I shall be passive. Believe me to be with all possible esteem, Your affectionate and grateful Servant.

Jno. G: Jefferson

